DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figure 1 in the reply filed on 6/29/22 is acknowledged. Applicant elected all pending claims as readable on the elected species. 

    PNG
    media_image1.png
    866
    1131
    media_image1.png
    Greyscale

Upon considering the claims, the examiner realized that, applicant’s response is incomplete, and that in fact all the claims do not read on the elected species. Claims 24-31 are determined as not reading on figure 1, and are therefore withdrawn from consideration.
	This election is final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19: unclear if the infusion source is included as part of the claimed structure.
Claim 33: unclear how the insert piece can be connected both to the blood withdrawal and blood return lines at the same time.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 21, 35, 36, and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims only recite what the claimed device is intended for, which do not limit the claims further.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 and 32-39 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okamoto et al (US 10,315,022).

    PNG
    media_image2.png
    664
    1008
    media_image2.png
    Greyscale

	The figure copied herein is Fig. 9 of Okamoto, which is an insert for infusion in a blood circuit. The details of claim 1 are clearly anticipated by this figure as annotated. The secondary line comprises a lumen portion that protrudes into the main line. 
	Claims 19, 32-34 and 39 do not recite any additional structure and therefore and also anticipated. Notwithstanding, Okamoto does teach the tubing set (fig. 11) and a blood treatment apparatus (abstract and background).
	Claims 20, 21 and 35-38 recite intended use or functional language or materials worked upon, which are not patentable limitations in an apparatus claim.
	Claims 22 and 23: while the reference is not explicit in the relative cross-section areas, it appears in the figure as about equal. Nonetheless, the desired cross-sectional areas are only a minor change in dimensions, which one of ordinary skill in the art could design to accommodate the relative flow rates, and are not patentable. MPEP 2144.04. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777